Order granting motion of Idahod, Ihe., to be substituted as plaintiff in a mortgage foreclosure action in place of Albans Holding Corporation, the original plaintiff, affirmed, with ten dollars costs and disbursements against appellant George J. Rudnick. At no time did appellant Rudnick represent Albans Holding Corporation as plaintiff in the mortgage foreclosure action. Consequently he is not prejudiced by the displacement of that party as such plaintiff. Appeal of Albans Holding Corporation dismissed. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.